Defendant kept a store and his young son, Bobby, about 14 years of age, who went to school, but on Saturdays was helping his father in his store, threw a cartridge in the stove and it exploded and the shell struck plaintiff in the eye putting it out.
At the close of the plaintiff's evidence, the defendant moved for judgment as in case of nonsuit, C. S., 567. The court below granted defendant's motion. Plaintiff excepted, assigned error and appealed to the Supreme Court.
We cannot hold, under the facts and circumstances of the case, that the mischievous act of the defendant's young son was in the scope of his employment and hold the defendant, his father, liable. It was a deplorable affair, but it was a boyish prank that so often brings disaster — but we cannot hold the father responsible.
The fact that defendant procured a doctor, took plaintiff to a hospital and paid the bill is in no sense an implied admission or circumstance tending to admit liability. It was an act of mercy, a humanitarian act to repair as far as possible his boy's mischievous conduct. Barber v. R. R., 193 N.C. at p. 696. The judgment of the court below is
Affirmed.